Case 5:19-cv-00613-EEF-MLH Document 45 Filed 02/08/21 Page 1 of 2 PageID #: 211




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

ALVIN BALL #524942                                  CIVIL ACTION NO. 19-cv-613 SEC P

VERSUS                                              JUDGE ELIZABETH E. FOOTE

JAMES M LEBLANC ET AL                               MAGISTRATE JUDGE HORNSBY


                                     JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, the Court concurs with the findings of the Magistrate Judge under the

 applicable law.

        The Court notes that in early December 2020, Plaintiff responded to a September 8,

 2020 order issued by the Magistrate Judge directing Plaintiff to “immediately” notify the

 Court of his new address. Record Documents 41 and 44. The order stated that if Plaintiff

 responded, he would be given the opportunity to respond to Defendants’ motion for

 summary judgment. Record Document 44 at 1. When Plaintiff had not responded by

 October 19, 2020, the Magistrate Judge issued the instant Report and Recommendation

 and ordered that it be sent to the address at which Plaintiff has now confirmed he could be

 reached. Despite this, Plaintiff filed no objection to the Report & Recommendation. In

 Plaintiff’s December response, he states that he was delayed in responding to the order

 because he was in solitary confinement, which caused mail delays, and because the

 coronavirus limited his access to legal assistance. Plaintiff does not state for how long his
Case 5:19-cv-00613-EEF-MLH Document 45 Filed 02/08/21 Page 2 of 2 PageID #: 212




 mail was delayed, why he needed legal assistance to inform the Court of his address, or

 why he failed to object to the Report and Recommendation or request an extension of time

 to do so. Because of this, the Court finds that Plaintiff failed to “immediately” respond to

 the Magistrate Judge’s order and has therefore forfeited the opportunity to respond to the

 motion for summary judgment.

        For the reasons set forth in the Report and Recommendation, it is ordered that

 Defendants’ Motion for Summary Judgment (Doc. 38) is granted and that all claims against

 Col. Lonnie Nail, Major Jeremy Wallace, Warden Jerry Goodwin, and Secretary James

 LeBlanc are dismissed with prejudice, and all claims against the Louisiana Department of

 Public Safety & Corrections are dismissed without prejudice for lack of jurisdiction.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___6th________

 day of _February__________________, 2021.

                                                _________________________________
                                                      ELIZABETH E. FOOTE
                                                 UNITED STATES DISTRICT JUDGE
